UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6761



NATHANIEL ALBERT SHELL,

                                            Petitioner - Appellant,

          versus


COLIE L. RUSHTON, Warden of        McCormick
Correctional Institution; CHARLES M. CONDON,
Attorney General of the State of South
Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry M. Herlong, Jr., District
Judge. (CA-02-964-2-20AJ)


Submitted:   September 9, 2002        Decided:   September 24, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nathaniel Albert Shell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nathaniel Albert Shell seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief without prejudice on his petition filed under 28

U.S.C. § 2254 (2000).   We have reviewed the record and conclude on

the reasoning of the district court that Shell has not made a

substantial showing of the denial of a constitutional right.    See

Shell v. Rushton, No. CA-02-964-2-20AJ (D.S.C. filed Apr. 16, 2002,

entered Apr. 17, 2002).    Accordingly, we deny a certificate of

appealability and dismiss the appeal.     See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2